Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 1 of 15



                                   U.S. DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  LEWIS MASOTTI and,
  JUDITH E. MASOTTI,

         Plaintiffs,

  vs.

  ROYAL CARIBBEAN CRUISES, LTD. and

         Defendants.
                                                  /

                                 COMPLAINT FOR DAMAGES

         Plaintiffs, LEWIS MASOTTI and JUDITH E. MASOTTI, by and through their

  undersigned counsel, hereby sue the Defendant, ROYAL CARIBBEAN CRUISES, LTD,

  alleges as follows:

                                              PARTIES

  1.     Plaintiff, LEWIS MASOTTI, was and is a resident of and domiciled in the State of

         Florida, and resides in Royal Palm Beach, Palm Beach County, Florida.

  2.     Plaintiff, JUDITH E. MASOTTI, was and is a resident of and domiciled in the State of

         Florida, and resides in Royal Palm Beach, Palm Beach County, Florida.

  3.     At all times material, Defendant, ROYAL CARIBBEAN CRUISES, LTD (“RCCL”) was

         and is incorporated in the State of Florida and maintains its principal place of business in

         the State of Florida, located at: 1080 Caribbean Way, Miami, Florida 33132.

  4.     At all times material, DR. MICHAEL ESTEBETH, a foreign citizen, was an employee

         or agent of the Defendant, RCCL, as its ship's physician and was at all times material acting

         within the scope and course of his employment or agency with RCCL.
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 2 of 15
                                                           Masotti v. Royal Caribbean Cruise Line
                                                                          Complaint for Damages
                                                                                     Page 2 of 15


                                JURISDICTION AND VENUE

  5.    This is an action for damages that exceeds this Court’s minimum jurisdictional

        requirements, to wit, $75,000.00, exclusive of all interest and costs.

  6.    This Court has jurisdiction over this matter pursuant to 28 USC §1333(1) (admiralty) and

        the contractual language contained in the cruise ticket.

  7.    Venue in the United States District Court for Southern District of Florida is appropriate

        pursuant to the forum selection clause contained in the passenger ticket between Plaintiff

        and Defendant.

  8.    At all times material, Defendant, ROYAL CARIBBEAN CRUISES, LTD (hereinafter

        “Defendant”) personally or through an agent:

        A.     Operated, conducted, engaged and/or carried on a business venture in the
               State of Florida, and in particular Miami-Dade County, Florida;

        B.     Maintained its principal place of business in Miami-Dade County, Florida;

        C.     Was engaged in substantial business activity in the State of Florida, and in
               particular, in Miami-Dade County, Florida;

        D.     Operated vessels and provided vessels for cruises in the waters of this state;

        E.     Committed one or more acts as set forth in F.S. §§ 48.081, 48.181 and
               48.193, which submit Defendant to the jurisdiction and venue of this Court.
               Further, Defendant is subject to the jurisdiction of the Court due to the
               foregoing and 28 U.S.C. § 1333;

        F.     The acts of Defendant set out in the Complaint occurred in whole or in part
               in Miami-Dade County and/or the State of Florida.

  9.    All conditions precedent to the institution of this action have been satisfied, or otherwise

        excused, including the pre-suit notice required by the terms and conditions of Defendant’s
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 3 of 15
                                                            Masotti v. Royal Caribbean Cruise Line
                                                                           Complaint for Damages
                                                                                      Page 3 of 15


        cruise ticket. (See notice letter attached as Exhibit “A”). (The ticket is no longer in

        Plaintiff’s possession).

                                   GENERAL ALLEGATIONS

  10.   On or about May 23, 2018, the Plaintiffs, LEWIS MASOTTI and JUDITH E.

        MASOTTI, were lawfully and legally aboard the Royal Caribbean Harmony of the Seas

        as an invitee and paying passenger with the actual and/or constructive consent of

        Defendant, ROYAL CARIBBEAN CRUISES, LTD.

  11.   On or about May 23, 2018, the Defendant owned and operated a passenger cruise ship

        known as the Harmony of the Seas, such vessel being used as a passenger cruise vessel.

  12.   On May 23, 2018 at 9:28 a.m., Plaintiff, LEWIS MASOTTI, presented himself to the

        ships Medical Center for assistance in self-catheterization. Dr. Michael Etsebeth, at the

        medical center on board the Harmony of the Seas, attempted to assist Mr. Masotti with

        self-catheterization.

  13.   During this initial visit to the Medical Center, Mr. Masotti was also seen by the intake nurse

        Sheila Moral Buendia, who took vital signs, all normal and characterized his condition as

        nonurgent.

  14.   By 10:21 a.m. Dr. Etsebeth inserted the catheter, and believing it was properly inserted,

        discharged Mr. Masotti back to his state room. Dr. Etsbeth noted in medical records that

        he “passed Folly’s (sp) 14g indwelling with bag till this afternoon.”

  15.   The next chart entry, at 6:28 p.m., describes Mr. Masotti returning to the medical center at

        1600 H (4:00 p.m.) noting “output in urine is blood”. Mr. Masotti was given IV access stat
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 4 of 15
                                                           Masotti v. Royal Caribbean Cruise Line
                                                                          Complaint for Damages
                                                                                     Page 4 of 15


        and blood sample for testing was taken. Vital signs at 4:05 p.m. showed an elevated heart

        rate (82 BPM), reduced blood pressure (96/55), and a reduced mean arterial pressure (68).

  16.   No further vital signs were noted until 6:58 a.m. the next morning.

  17.   At that time, Nurse Adlin Bowie describes the previous night’s history stating “guests

        called nurse on duty, stating that she needs her husband to be seen by the doctor, was taken

        from the room by Bell attendant. Upon arrival to the medical facility, states that his mouth

        is very dry, but does not have pain just feeling weak. In the urinal bag is 300mm

        hematuria.”

  18.   Vital signs now show blood pressure at 110/50 (extremely low diastolic pressure), heart

        rate of 87 bpm, mean arterial pressure of 70, and respiratory rate of 20 breaths per minute.

        The next vital signs at 9:07 a.m. reflect a worsening health condition with blood pressure

        now that 90/51, mean arterial pressure 64 heart rate of 98 bpm, and an elevated body

        temperature (99.7 F). Repeat vital signs continue to objectively reflect Mr. Masotti’s

        deteriorating condition with the blood pressure of 97/47 at 9:45 a.m..

  19.   At 11:23 a.m. Mr. Masotti’s blood pressure is still dangerously low (90/54) and mean

        arterial pressure of 66. He is not improving and it is clear that he is bleeding internally.

        Yet Dr. Etsbeth fails to recognize this, despite the passage of over 24 hours since initial

        presentation.

  20.   Blood test results confirm Mr. Masotti’s deteriorating condition; his blood glucose levels

        are 64; his urea nitrogen levels are 64 on a scale of 7 to 22 mg/dL; his C-reactive protein

        is elevated 200 on a scale of 0 to 7.5 mg/L; CBCs show granulocytes elevated at 9.6 on a

        scale of 1.8 to 7.2; lymphocytes below normal at 0.8 on a scale of 1.7 to 4.9; and, platelets
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 5 of 15
                                                             Masotti v. Royal Caribbean Cruise Line
                                                                            Complaint for Damages
                                                                                       Page 5 of 15


        below normal at 119 on a scale of 142 to 440. i-Stat Chem8 testing showed elevated

        creatinine, elevated anion gap, and decreased TCO. An electrocardiogram was taken, but

        no notes reflect the results and the findings are left blank.

  21.   Finally, on May 24, 2018 between 11:08 a.m. and 11:17 a.m., numerous procedures are

        instituted, including an EKG, norepinephrine is added to saline fusion “due to documented

        extremely low blood pressure of 84/48 and ceftriaxone 2g and levoflozacin are

        administered for the first time by IV. At 11:11 a.m. Dr. Etsebeth first notes “patient in

        septic shock and hypertensive”. Shipboard announcements are made for blood donors.

        Due to Mr. Masotti’s emergency situation, and for the first time Dr. Estebeth notes

        “telephonic discussion with on-call international 30 minutes ago,” and considers for the

        first time a transfer to CostaMed (in Cozumel, Mexico) and evacuation by air ambulance.

        However, it was determined that Mr. Masotti’s condition was too critical (heartbeat

        dropping alarmingly) and he needed a blood transfusion immediately.

  22.   Mr. Masotti was ultimately medically disembarked, after the Harmony of the Seas docked

        in Cozumel, Mexico, where he was transferred to Cozumel Medical Center. He was

        diagnosed with hematuria, unable to stand, dehydrated, and suffering from urosepsis, a

        urinary tract infection, and blood clots were found to be draining from the urinary catheter.

        A high white and low red blood cell count indicated internal bleeding; high levels of

        reactive protein (271 on a scale of 0 to 6 mg/L, low lymphocytes 4% in a scale of 25% to

        45% indicated signs of infection, severe dehydration, and malnutrition. Extremely high

        creatinine levels 3.2 on a scale of 0.5 to 2.5 mg/dL showed signs of kidney function

        impairment and potential failure.
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 6 of 15
                                                           Masotti v. Royal Caribbean Cruise Line
                                                                          Complaint for Damages
                                                                                     Page 6 of 15


  23.   Comparing the bloodwork from the ship to Cozumel Medical Center reflects the reality of

        a significantly deteriorating patient who was allowed to remain on the ship for three days

        from presentation with clear signs of sepsis, dehydration and internal bleeding.

  24.   By the time Mr. Masaki returned home to South Florida, he was admitted to various

        hospitals and rehabilitation centers where he was found to be in a confused state, showing

        evidence of frontal release signs, dementia, and encephalopathy secondary to urinary tract

        infection with progressive kidney failure, lower extremity weakness, and inability to bear

        weight.

  25.   During his stay at Palms West Hospital for rehabilitative care, Mr. Masotti was noted to

        have mild aphasia (word finding fluency) and was found to be mildly obtunded- a clear

        sign of cognitive deficit.

  26.   Over the course of the next several months, Mr. Masotti continue to treat with his primary

        care physician and urologist, Dr. Ross Cohen. He required numerous bladder

        interrogations, was found to have chronic pyuria (white blood cells and pus in the urine),

        and penile erosion.

  27.   By November 2018, medical records note that Mr. Masotti is complaining of problems

        with cognition, noticing difficulty remembering the day of the week, the inability to

        balance his checkbook, or get out his words.

  28.   In January 2019, Mr. Masotti was diagnosed with major neurocognitive disorder, and

        adjustment disorder with depressed mood from complications of sepsis.

  29.   As a result of this incident, Mr. Masotti has been seriously and permanently affected

        physically, psychologically and cognitively. His ability to assist himself with daily living
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 7 of 15
                                                            Masotti v. Royal Caribbean Cruise Line
                                                                           Complaint for Damages
                                                                                      Page 7 of 15


        tasks is severely affected, he has lost his independence, and he requires daily assistance by

        his wife, Judy Masotti, with cleaning and maintenance of his now permanent suprapubic

        catheter, which is at high risk for infection. Mr. Masotti now has a draining urine bag 24

        hours, 7 days a week. He must replace the leg bag before bed with another bag that is 2-3

        times the size to capture night urination. This must be dumped and replaced every morning.

        He takes the leg bag with him everywhere he goes and is limited in traveling due to the

        rigors of the night bag and cleaning routine. He requires flushing every two days as the

        urine bag backs up and develops mucus.

  30.   Mrs. Masotti is now required to provide extensive and rigorous daily care and suprapubic

        catheter management, cleaning, and care. Mr. and Mrs. Masotti’s intimate relations have

        been shattered, and their once active lifestyle including golfing, traveling, and enjoying the

        fruits of the successful and productive life has been taken away.

  31.   The Plaintiffs, LEWIS MASOTTI and JUDITH E. MASOTTI, have been married for

        over 31 years. Up until the time of this incident, Mr. & Mrs. Masotti lived an active life-

        physically, socially, and intimately.

    COUNT 1 – NEGLIGENT MEDICAL CARE AND TREATMENT VIA EMPLOYEES
                          OR ACTUAL AGENTS

  32.   Plaintiff realleges, adopts, and incorporates by reference the allegations in paragraphs 1

        through 31 as though originally stated herein.

  33.   The Defendant owed a duty to the Plaintiff, LEWIS MASOTTI, to provide prompt and

        appropriate medical care upon his presentation to the ship’s infirmary on May 23, 2018.

  34.   The Defendant, RCCL, by and through the acts of its employees or agents, including

        medical personnel, was negligent, in one or more of the following ways:
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 8 of 15
                                                             Masotti v. Royal Caribbean Cruise Line
                                                                            Complaint for Damages
                                                                                       Page 8 of 15


        A.     In failing to properly assess the condition of LEWIS MASOTTI;

        B.     In failing to timely diagnose and appropriately treat LEWIS MASOTTI;

        C.     In failing to order appropriate diagnostic tests to further assess the degree
               of injury;

        D.     In failing to recognize and understand the significance of diagnostic testing,
               vital signs and blood chemistry results and to appreciate LEWIS
               MASOTTI’s rapidly declining medical condition;

        E.     In failing to obtain consultations with appropriate specialists;

        F.     In failing to recognize signs of internal bleeding, infection, dehydration and
               to treat these conditions within the appropriate standard of care;

        G.     In failing to properly monitor the patient;

        H.     In failing to evacuate the patient from the vessel for further care in a timely
               manner;

        I.     In deviating from the standard of care for patients in LEWIS MASOTTI’s
               circumstances.

  35.   The Defendant, RCCL, acknowledged through its hiring and holding out of its medical

        personnel, including DR. MICHAEL ESTEBETH, and all nurses, that they acted for

        RCCL; DR. MICHAEL ESTEBETH and the nurses manifested the acceptance of that

        undertaking by providing care to RCCL’s passengers in RCCL’s medical center, and

        RCCL controlled or had the right to control the medical personnel’s actions, as more fully

        set forth infra and supra.

  36.   RCCL directly paid the medical personnel for their work in the ship’s medical center.

  37.   The medical center was created, owned and operated by RCCL.

  38.   RCCL hired and had the right to fire its medical personnel, including DR. ESTEBETH.
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 9 of 15
                                                             Masotti v. Royal Caribbean Cruise Line
                                                                            Complaint for Damages
                                                                                       Page 9 of 15


  39.    As a direct and proximate result of Defendant’s negligence, Plaintiff, LEWIS MASOTTI,

         suffered bodily injuries resulting in pain and suffering; physical and mental pain and

         anguish; disability; loss of capacity for the enjoyment of life; expense of hospitalization,

         surgery, and medications; expenses for physical and occupational therapy, and medical

         expenses. Plaintiff’s losses are either permanent or continuing in nature and Plaintiff will

         suffer these losses into the future.

  WHEREFORE, Plaintiff, LEWIS MASOTTI, demands judgment, interest and costs against

  Defendant, ROYAL CARIBBEAN CRUISES, LTD and any such other relief to which the

  Plaintiff may be justly entitled.

        COUNT 2: NEGLIGENCE (VICARIOUS LIABILITY OF RCCL BASED UPON
                             APPARENT AGENCY)

  40.    Plaintiff realleges, adopts, and incorporates by reference the allegations in paragraphs 1

         through 31 as though originally stated herein.

  41.    The Defendant owed a duty the Plaintiff, LEWIS MASOTTI, to provide prompt and

         appropriate medical care upon his presentation to the ship’s infirmary on May 23, 2018.

  42.    The Defendant, RCCL, by and through the acts of its employees or agents, including

         medical personnel, was negligent, in one or more of the following ways:

         A.      In failing to properly assess the condition of LEWIS MASOTTI;

         B.      In failing to timely diagnose and appropriately treat LEWIS MASOTTI;

         C.      In failing to order appropriate diagnostic tests to further assess the degree
                 of injury;

         D.      In failing to recognize and understand the significance of diagnostic testing,
                 vital signs and blood chemistry results and to appreciate LEWIS
                 MASOTTI’s rapidly declining medical condition;
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 10 of 15
                                                              Masotti v. Royal Caribbean Cruise Line
                                                                             Complaint for Damages
                                                                                       Page 10 of 15


         E.     In failing to obtain consultations with appropriate specialists;

         F.     In failing to recognize signs of internal bleeding, infection, dehydration and
                to treat these conditions within the appropriate standard of care;

         G.     In failing to properly monitor the patient;

         H.     In failing to evacuate the patient from the vessel for further care in a timely
                manner;

         I.     In deviating from the standard of care for patients in LEWIS MASOTTI’s
                circumstances.

   43.   At all times material, the Defendant, RCCL, represented its medical staff, including its

         doctors and nurses, as its apparent agents who work in RCCL’s “medical centers” on the

         vessel. The Defendant, RCCL, promotes its medical staff and represents them as being

         their apparent agents through brochures, internet advertising, and communications to

         passengers on the vessel. That RCCL held out its staff, including DR. ESTEBETH, as

         being its employee.

   44.   Further, the cruise line holds out the ship’s physicians and medical staff as the apparent

         agents of the cruise line. The Defendant through its actions and conduct represents to its

         cruise passengers including, but not limited to the Plaintiff herein, that the shipboard

         physicians and medical staff work for the benefit of the Defendant. These actions and

         conduct of the cruise line include but are not limited to the following:

         A.     The Defendant controls cruise line physicians attire, which includes, at
                times, a uniform with epaulettes and stripes similar to other crewmembers;

         B.     The Defendant cruise line offers physicians benefits including senior
                officer status, round-trip transportation from residence to the ship,
                uniforms, meals, private furnished cabins with refrigerators, telephones,
                computers with internet access, daily housekeeping services, and
                indemnification and health care;
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 11 of 15
                                                            Masotti v. Royal Caribbean Cruise Line
                                                                           Complaint for Damages
                                                                                     Page 11 of 15


         C.     The Defendant cruise line requires that the ship’s physicians sail with the
                ship;

         D.     The Defendant cruise line provides the onboard Medical Center;

         E.     The Defendant cruise line allows and requires the ship’s physicians to
                operate and provide services out of the ship’s Medical Center which is
                provided by the cruise line and is equipped by the cruise line;

         F.     The Defendant cruise line charges the services of the medical center,
                which includes services of the ship’s doctors and other medical staff and
                charges for the medical equipment and goods provided by the cruise line,
                to the passenger’s “Sail and Sign” Account;

         G.     The ship’s physicians represented themselves to passengers as employees
                of Defendant, RCCL;

         H.     The Defendant cruise line sets the hours and limits access to the area of
                the ship where passengers can receive medical services to the ship’s
                Medical Center, which is staffed exclusively by shipboard medical
                personnel;

         I.     The Defendant publishes the Medical Center’s daily office hours in its
                flyer distributed to all passengers onboard its ships; and

         J.     The Defendant cruise line requires the shipboard physicians and medical
                staff to be on call 24 hours to attend to passenger medical emergencies.

   45.   The ship’s physician is considered to be an Officer on board the vessel and a member of

         the crew, and was introduced to the passengers as one of the ship's Officers.

   46.   The ship's doctors and the nurses were held out to the passengers by RCCL as members of

         the ship's crew.

   47.   The Defendant put the ship's physicians and nurses under the command of the ship's

         superior officers, including the Master of the ship.

   48.   The cruise line represents to immigration authorities that the physicians and nurses are

         members of the ship's crew.
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 12 of 15
                                                             Masotti v. Royal Caribbean Cruise Line
                                                                            Complaint for Damages
                                                                                      Page 12 of 15


   49.   Both the ship's doctors and nurses are permitted to eat with the ship's crew.

   50.   The ship's physicians and nurses provide services in the ship's "medical centers" and the

         Plaintiff had no alternative to going to the ship's medical center to be seen for his

         symptoms.

   51.   At the time of Plaintiff's illness, the Plaintiff was seen, examined and treated by the ship's

         nurses and/or physicians.

   52.   Based on the foregoing, the Plaintiff reasonably believed that the ship's nurses and doctors

         were acting as direct employees or actual agents on behalf of the Defendants, and was

         never given any reason to believe otherwise.

   53.   MR. MASOTTI relied to his detriment on his belief that the physicians and nurses were

         direct employees or actual agents of the Defendant in that MR. MASOTTI followed the

         advice of RCCL’s nurse and/or physician who did not seek any further medical testing or

         evaluation after being dismissed from the Medical Center after being unable to self-

         catheter.

   54.   As a result of the Plaintiff's reliance upon the ship's medical staff, the Plaintiff was not

         properly treated and, in fact was mistreated, such that he became delirious, and that

         subsequent medical treatment and intervention was untimely, and he developed sepsis,

         resulting in cognitive impairment and injury

   55.   That the Defendant is liable to the Plaintiff for any and all damages as a result of negligent

         medical care by the physician and/or nurse under the theory of apparent agency.
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 13 of 15
                                                                        Masotti v. Royal Caribbean Cruise Line
                                                                                       Complaint for Damages
                                                                                                 Page 13 of 15


   WHEREFORE, Plaintiff, LEWIS MASOTTI, demands judgment, interest and costs against

   Defendant, ROYAL CARIBBEAN CRUISES, LTD and any such other relief to which the

   Plaintiff may be justly entitled.

                                  COUNT 3 - LOSS OF CONSORTIUM OF
                                         JUDITH E. MASOTTI

   56.      Plaintiff realleges, adopts, and incorporates by reference the allegations in paragraphs 1

            through 31 as though originally stated herein.

   57.      In American Export, the Supreme Court held that loss of consortium was recoverable for

            personal injury under General Maritime Law understanding that “it is a settled canon of

            maritime jurisprudence that ‘it better becomes the humane and liberal character of

            proceedings in admiralty to give than to withhold the remedy, when not required to

            withhold it by established and inflexible rules.’” American Export Lines, Inc. v. Alvez, 446

            U.S. 274, 281-282 (1980).1

   58.      In Atlantic Sounding Co. v. Townsend, the Supreme Court held that punitive damages are

            recoverable under General Maritime Law, for claims of maintenance and cure, and rejected

            the broad interpretation in Miles v. Apex Marine, 498 U.S. 19 (1990) (holding that “there

            is no recovery for loss of society under general maritime action for wrongful death of a

            Jones Act Seaman.” (emphasis added))

   59.      Plaintiff acknowledges that, recently, in an unpublished and non-binding opinion, the

            Eleventh Circuit upheld the lower Court’s granting of a Motion for Summary Judgment 2




   1
     Citing Morgane v. States Marine Lines, supra at 398 U. S. 387, quoting, with approval, The Sea Gull, 21 F.Cas. 909,
   910 (No. 12,578) (CC Md. 1865).
   2
     The Eleventh Circuit reversed the General Negligence count and remanded the case.
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 14 of 15
                                                                       Masotti v. Royal Caribbean Cruise Line
                                                                                      Complaint for Damages
                                                                                                Page 14 of 15


           ruling that loss of consortium is not recoverable for personal injury under General Maritime

           Law.3 Petersen v. NCL(Bahamas) Ltd., No. 17-15581, 2018 WL 4214239, at *4 (11th

           Cir. Sept. 5, 2018).4 However, this is an unsettled area of law considering the Supreme

           Court’s holding in Atlantic Sounding, 557 U.S. 404, and the pending decision in Batterton

           v. Dutra Group, 880 F. 3d. 1089 (9th Cir. 2018).5 Therefore, Plaintiff is entitled to all

           remedies at law for a personal injury action.

   60.     As a direct, proximate and foreseeable result of the negligence and actions of the

           Defendant, ROYAL CARIBBEAN CRUISES, LTD, as alleged, the Plaintiff, JUDITH

           E. MASOTTI, suffered in the past and will continue to suffer in the future the loss of her

           husband’s companionship, society, consortium, affections, attentions and services and, has

           in the past and will in the future incur medical and related expenses for her husband’s care

           and treatment.

   61.     These losses are either permanent or continuing and the Plaintiff, JUDITH E. MASOTTI,

           will suffer those losses in the future.

   WHEREFORE, Plaintiffs, LEWIS MASOTTI and JUDITH E. MASOTTI, demand judgment,

   interest and costs against Defendant, ROYAL CARIBBEAN CRUISES, LTD, and any such

   other relief to which the Plaintiff may be justly entitled.

           Dated: May 22, 2019.




   3
     The Court relied its holding in In Re Amtrak Sunset Ltd. Train Crash in Bayou Carnot, Ala. On Sept. 22, 1993, 121
   F.3d 1421, 1429 (11th Circuit 1997).
   4
     The Eleventh Circuit relied on Miles v. Apex Marine Corp., 498 U.S. 19 (1990), which Atlantic Sounding suggests
   should not be so broadly construed.
   5
     The Supreme Court heard oral arguments in Batterton on March 24, 2019 and the session will close on June 24, 2019.
Case 1:19-cv-22078-XXXX Document 1 Entered on FLSD Docket 05/22/2019 Page 15 of 15
                                                   Masotti v. Royal Caribbean Cruise Line
                                                                  Complaint for Damages
                                                                            Page 15 of 15


                                      HOLZBERG LEGAL
                                      Offices at Pinecrest II, Suite 220
                                      7685 S.W. 104th Street
                                      Miami, Florida 33156
                                      Telephone: (305) 668-6410
                                      Facsimile : (305) 667-6161


                                      BY:    /s/Glenn J. Holzberg
                                             GLENN J. HOLZBERG
                                             Fla. Bar # 369551
